DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1 and 5-9) in the reply filed on 1/4/2022 is acknowledged.  The traversal is on the ground(s) that searching for Groups I with groups II-IV would not cause an undue burden.  This is not found persuasive because the restriction is under 371, PCT Rule 13.2 because they lack the same or corresponding special technical feature and that undue burden of the searching invention is a consideration under US restriction practice.
The requirement is still deemed proper and is therefore made FINAL.
Status of Application, Amendments, And/Or Claims
Claims 1-14 are pending.
Claims 2-4 and 10-14 are withdrawn for being drawn to non-elected inventions (i.e., Groups 2-4).
Claims 1, 5-9 are under examination.
Information Disclosure Statement
The Information Disclosure Statement filed on 6/22/2020 has been considered. 
Specification
The disclosure is objected to because of the following informalities: 
The disclosure of nucleotide and/or amino acid sequences which are not in the sequence compliance as per 37 CFR 1.821-1.825. The sequence rules embrace all 
Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8 recites an amino acid sequence of R-R-R-R-R-R-R-R-R, which must comply with sequence compliance rule as stated above.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (IDS, Adv. Drug. Delivery Reviews, 65:1357-1369, 2013) in view of Prior et al. (US Pat. 2011/0091543), Kristensen et al (IDS, Tissue Barriers 4:e1178369, 2016) and Glaesner et al. (IDS, US 7,452,966).
The instant invention is broadly drawn to an orally-administered gene carrier comprising an immunoglobulin Fc region, and a linker linked to the C-terminus of the immunoglobulin Fc region, wherein the Fc region is derived from any one selected from IgG, IgD, IgA, IgE and IgM, wherein the linker comprises an amino acid sequence of R9.
Chen et al teach a number of fusion proteins that includes Fc immunoglobulin, or carrier proteins such as human serum albumin or transferrin (see Introduction). They teach delivery of drugs in combination of carrier moieties such as cell penetrating peptides, antibodies, or Tf that can achieve efficient transport protein drugs across biological barriers (Introduction). They suggest use of many different linkers for this purpose (Table 1). 
Prior et al. (US Pat. 2011/0091543) teach use of polylysine compounds or like for facilitating nucleic acid vector delivery in cells [0051]. They teach that polylysine are acid and base resistant and they particles combine the advantage of bio-adhesion, enhanced absorption and sustained release [0460]. They teach Tf-fusion proteins for oral delivery.


Glaesner et al. teach a fusion protein between GLP-1 and IgG4-Fc for treating diabetes, obesity, irritable bowel syndrome and other conditions (abstract).  Therefore, one skill in the art would have been motivated to attach R9 to the C-terminus of an Fc immunoglobulin to make Fc-R9 fusion that can be used for oral drug delivery. One skill in the art would have been able optimize a ration of Fc-R9 protein to a gene or therapeutic ration for oral drug delivery because this routine in the art. Glaesner et al. teach to use a composition of the fusion protein combined with a buffer, a pharmaceutically acceptable excipient, phenol or m-cresol, and isotonic agents such as glycerin (col. 14, lines 17+). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to attach R9 at the C-terminus of the Fc region of an immunoglobulin as taught by Kristensen et al in view of Prior et al of drug delivery .
Conclusion
Claims 1, and 6-9 are rejected.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922. The examiner can normally be reached Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GYAN CHANDRA/Primary Examiner, Art Unit 1646